Order entered July 22, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-00540-CR

                             ELIJAH ISAIAH TAYLOR, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. F11-40599-K

                                             ORDER
       The reporter’s record in the above-referenced case is missing State’s Exhibit 40, a DVD.

The electronic record filed with the Court includes an electronic entry purporting to be State’s

Exhibit 40, but this exhibit is not State’s Exhibit 40. Rather, it is State’s Exhibit 8, which the

Court already has as part of the electronic record.

       Over the past four weeks, this Court, through its Clerk’s Office, has been in

communication with the court reporter in the above case, Janice Garrett, by both telephone and

e-mail regarding the missing exhibit. We have received e-mail responses from Ms. Garrett

indicating she is searching for the exhibit. But as of the date of this Order, the record has still not

been supplemented.
           Pursuant to rule 34.5(c)(1) of the Texas Rules of Appellate Procedure, the Court therefore

ORDERS court reporter Janice Garrett to file, no later than FIVE DAYS from the date of this

order, either a supplemental record containing State’s Exhibit 40, or a written response to the

Court indicating the exhibit could not be found and is no longer available. See TEX. R. APP. P.

34.6(f).

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,

Official Court Reporter, Criminal District Court No. 4; and to counsel for all parties.



                                                        /s/    DAVID L. BRIDGES
                                                               JUSTICE